                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   (at Lexington)

    JOHN MANN,                                   )
                                                 )
          Plaintiff,                             )       Civil Action No. 5: 19-079-DCR
                                                 )
    v.                                           )
                                                 )
    ARAMARK CORRECTIONAL                         )        MEMORANDUM OPINION
    SERVICES, LLC, ET AL.,1                      )            AND ORDER
                                                 )
          Defendants.                            )

                                      *** *** *** ***

         Plaintiff John Mann is an inmate at the Northpoint Training Center, a state prison

located in Burgin, Kentucky. Proceeding without a lawyer, Mann filed a civil rights

Complaint pursuant to 42 U.S.C. § 1983. [Record No. 1] The defendants then filed a

motion to dismiss Mann’s claims. [Record No. 15] The motion has been fully briefed and

is ripe for review. For the reasons set forth below, the Court will deny the defendants’

motion and will refer this case to a United States Magistrate Judge for further proceedings.

                                                I.

         Defendant Aramark Correctional Services, LLC (“Aramark”) provides food

services under contract with Northpoint. Mann alleges that Aramark and certain Aramark

and Northpoint employees are violating his Eighth Amendment right prohibiting cruel and



1
  Mann incorrectly identified defendant Aramark Correctional Services, LLC as “Aramark, Inc.”
[Record No. 1] However, that defendant does not dispute that it is a valid party to this case. As a
result, the Court will direct the Clerk of the Court to update the docket sheet accordingly.
                                                -1-
unusual punishment. The crux of Mann’s claims is that the defendants serve him food of

inadequate quantity and quality. As a result, Mann asserts that he is unable to control his

diabetes. More specifically, he alleges that his eyesight is worsening, his toenails are

falling off, and he is experiencing neuropathy and organ failure. Mann seeks money

damages in addition to other relief. [Record No. 1]

       The Court conducted an initial review of Mann’s Complaint pursuant to 28 U.S.C.

§ 1915A and 1915(e)(2) and pointed out that Mann named four defendants in his pleading:

(1) Aramark, (2) Aramark employee Connie Helton, (3) Northpoint Food Service Director

Randy Ingram, and (4) Food Services Branch Manager Amanda Durrett. The Court then

dismissed Mann’s claim against Durrett because his only allegation against her was that

she responded to his grievances. This allegation does not give rise to a constitutional claim.

The Court then allowed Mann’s claims against the remaining defendants to proceed. Mann

was granted pauper status and the Court directed the Clerk’s Office and the United States

Marshals Service to serve the remaining defendants with a summons and copy of the

Complaint on Mann’s behalf. [Record No. 8]

       Defendants Aramark, Helton, and Ingram have now filed a motion to dismiss

Mann’s claims. They argue that Mann has failed to fully exhaust his administrative

remedies, failed to allege that Aramark’s conduct was attributable to a policy or custom,

and failed to state a claim upon which relief may be granted with respect to Defendants

Helton or Ingram. [Record No. 15] Mann responds by arguing that he fully exhausted all

available administrative remedies. He further asserts that he has adequately alleged a



                                             -2-
policy or custom and otherwise stated a claim for relief against the defendants. [Record

No. 20] The defendants’ reply brief echoes their prior arguments. [Record No. 24]

                                             II.

       A motion to dismiss filed pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure tests the sufficiency of the plaintiff’s complaint. Gardner v. Quicken Loans,

Inc., 567 F. App’x 362, 364 (6th Cir. 2014). When addressing a motion to dismiss, the

Court views the complaint in the light most favorable to the plaintiff and accepts as true all

‘well-pleaded facts’ in the complaint. D’Ambrosio v. Marino, 747 F.3d 378, 383 (6th Cir.

20140. And because Mann is proceeding in a pro se capacity, the Court reads his complaint

to include all fairly and reasonably inferred claims. Davis v. Prison Health Servs., 679

F.3d 433, 437-38 (6th Cir. 2012).

       Applying the above standard, the defendants’ first argument regarding exhaustion

is unavailing at this time. Mann alleges that he fully exhausted his administrative remedies

within the Kentucky Department of Corrections [Record No. 1 at 5] and there is not clear

evidence in the record directly contradicting that allegation. The Court recognizes that the

defendants repeatedly argue that Mann failed to exhaust all of the administrative remedies

available to him before filing his lawsuit. [Record No. 15 at 3-5] However, failure-to-

exhaust “is an affirmative defense on which the defendant bears the burden of proof”.

Vandiver v. Corr. Med. Servs., 326 F. App’x 885, 888 (6th Cir. 2009). Here, the defendants

have not offered evidence in support of their motion. See also Kramer v. Wilkinson, 226

F. App’x 461, 462 (6th Cir. 2007) (explaining that failure-to-exhaust is an affirmative



                                             -3-
defense that “may serve as a basis for dismissal only if raised and proven by the

defendants”) (emphasis added).

       The defendants nevertheless suggest that Mann’s own grievance documents

attached to the Complaint establish that he has not yet fully exhausted his administrative

remedies.   The Court has fully reviewed these materials, recognizing that they are

overlapping and somewhat confusing.        For example, on one grievance form, Mann

indicated that he was satisfied with the Grievance Committee’s recommendation and did

not wish to appeal that recommendation to the Warden. Nevertheless, the Warden

proceeded to review the Committee’s recommendation and issued his own decision,

prompting Mann to check a box stating, “I wish to appeal this decision to the

Commissioner.” [Record No. 1-1 at 12]

       Mann also separately alleges that he re-filed certain grievance documents, was “kept

from exhausting,” and also had another inmate file a grievance on his behalf using his

“language word for word.” [Record No. 1-1 at 2] Mann attaches the other inmate’s

grievance documents to his Complaint. [Record No. 1-1 at 14-19] Despite the confusing

nature of these submissions, Mann repeatedly alleges that he fully exhausted his

administrative remedies, including review by the Commissioner. [Record No. 1 at 5;

Record No. 1-1 at 2] Because the Court accepts these allegation as true at this stage of the

litigation, it will not dismiss Mann’s Complaint on exhaustion grounds at this time.

       The defendants’ second argument that Mann has failed to state a claim for relief

against Aramark is also unavailing, at least for now. The defendants are correct that, to

prevail on a § 1983 claim against Aramark, Mann “must show that a policy or well-settled

                                            -4-
custom of the company was the ‘moving force’ behind the alleged deprivation” of his

rights. Braswell v. Corr. Corp. of Am., 419 F. App’x 622, 627 (6th Cir. 2011); see also

Monell v. City of New York Dept. of Soc. Servs., 436 U.S. 658, 694 (1978). With respect

to this issue, Mann repeatedly alleges that Aramark “removes ingredients from recipes”

and that “food trays are light in weight and portion.” [Record No. 1 at 2; see also Record

No. 1-1 at 1, 3-4] These and other allegations in Mann’s Complaint can be broadly

construed as alleging that Aramark has a policy or custom of serving food of inadequate

quantity and quality at Northpoint. Thus, the Court will allow Mann to proceed on his

claim against Aramark.

       Finally, the defendants briefly argue that Mann has failed state a claim for relief

against either Helton or Ingram. The defendants, however, raise this point under their

second argument—that Mann “failed to allege an official policy or custom.” [Record No.

15 at 5] In fact, the defendants specifically argue that Mann “has failed to allege a custom

or policy against any Defendant that is a moving force behind his alleged deprivations,”

and, as a result, his claims must be dismissed. [Record No. 15 at 7 (emphasis added)].

This argument conflates Mann’s Monell-type claim against Aramark with his claims

against Helton and Ingram.

       Mann’s allegations against Helton and Ingram are thin. However, Mann alleges that

Helton directly changed at least one recipe, removing up to 20 pounds of an ingredient, and

has also changed menus. [Record No. 1 at 1-3; Record No. 1-1 at 6, 8] Mann also alleges

that Ingram is the Food Service Director at Northpoint, and in this capacity, does not ensure

that food portions are of the proper weight and does not serve an adequate evening diabetic

                                             -5-
snack to safeguard against sugar crashes. [Record No. 1 at 2; Record No. 1-1 at 1-4].

Finally, Mann references and attempts to incorporate allegations that both Helton and

Ingram changed menus electronically and on paper. [Record No. 1-1 at 15] Ultimately,

the Court must view the Complaint in the light most favorable to Mann. From this

perspective, these allegations can be broadly construed as alleging the kind of deliberate

conduct that can state a claim for relief against Helton and Ingram. Thus, the Court will

allow Mann to proceed on his claims against these defendants.

                                            III.

      Ordinarily, at this point in a civil case, the parties would exchange initial disclosures

and confer on a proposed discovery plan. However, an action brought by a pro se prisoner

is exempt from these requirements. See Fed. R. Civ. P. 16(b), 26(a)(1)(B)(iv), 26(f)(1);

LR 16.1(c). Thus, the Court will refer this matter to a United States Magistrate Judge to

oversee discovery and all matters of pretrial management.

      In light of the foregoing analysis and discussion, it is hereby

      ORDERED as follows:

      1.     The Clerk of the Court is directed to update the docket sheet by replacing

“Aramark, Inc.” with “Aramark Correctional Services, LLC.”

      2.     The defendants’ motion to dismiss [Record No. 15] is DENIED.

      3.     Pursuant to 28 U.S.C. § 636(b), this matter is referred to a United States

Magistrate Judge to conduct all further pretrial proceedings, including overseeing

discovery and preparing proposed findings of fact and recommendations on any future

dispositive motions.

                                             -6-
         4.    The Clerk of the Court shall assign this matter to a United States Magistrate

Judge.

         Dated: June 20, 2019.




                                             -7-
